     Case 2:20-cv-00728-JAM-CKD Document 19 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB M. PILE,                                   No. 2:20-cv-0728 JAM CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    BECKER, et al.,
15                       Defendants.
16

17          Plaintiff has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302.

20          On January 11, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice that he could file objections to the

22   findings and recommendations. The time for filing objections has passed and plaintiff has not

23   filed objections.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
     Case 2:20-cv-00728-JAM-CKD Document 19 Filed 03/22/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed January 11, 2021 are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5   DATED: March 19, 2021                         /s/ John A. Mendez
 6                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
